DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Durai et al. (2021/0050041).
Claim 5, Durai discloses a semiconductor apparatus (Fig. 3) comprising: an impedance calibration circuit (Calibration Circuit 333, Fig. 3 and Figs. 6-7) configured to perform an offset correction operation of calibrating a value of an impedance calibration code (ZQ CODE, Fig. 3 and CODEEQ, Fig. 6) according to write data (DQ, Fig. 6 and see P0045]…write data DQ…) in response to an impedance calibration command (B_CODEEQ and CAL, Fig. 3) and mode register setting information (DEC_LOCINFO is output by Mode Register 314 and Location Decoder Circuit 337); and 
a data input buffer (620(0) – 620(3), Fig. 6) configured to detect an offset (offset value is between DQ data and VrefDQ, Fig. 6 and see P[0073]), output detected offset information as the write data, and correct the offset according to the impedance calibration code (see P[0077]… the code signals CODEEQ set an amount of offset relative to the reference voltage VrefDQ, where the greater the offset, the higher the high reference level and the lower the low reference level…).
Claim 6, Durai discloses the semiconductor apparatus according to claim 5, wherein the impedance calibration circuit is configured to perform an impedance calibration operation of calibrating a value of the impedance calibration code (Calibration Circuit 333, Fig. 3) based on an impedance of an external resistor (see P[0052]…an external reference resistor…) in response to the impedance calibration command (CAL).
Claim 7, Durai discloses the semiconductor apparatus according to claim 6, further comprising: a data output buffer configured to drive read data with an output impedance calibrated according to the impedance calibration code to output the driven read data through a data input/output section.

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-4, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1 and 15, in addition to other limitations in claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing a first input terminal and a second input terminal thereof short-circuited, as write data, and wherein a buffer unit corresponding to a current value of the first impedance calibration code among the plurality of buffer units is configured to correct the offset according to the second impedance calibration code.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (2015/0371691) discloses a data input buffer comprising: a plurality of buffer units configured to receive a first impedance calibration code and a second impedance calibration code, wherein each of the plurality of buffer units outputs an offset detected as write data, and wherein a buffer unit among the plurality of buffer units is configured to correct the offset according to the first impedance calibration code and the second impedance calibration code.
Heo et al. (2019/0259429) and Jeon et al. (2018/0158495) disclose a calibration circuit for generating a first impedance calibration code and a second impedance calibration code for adjusting an impedance of a buffer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             10/13/22